Exhibit 32.2 Statement Pursuant to §906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. §1350, the undersigned officer of Appleton Papers Inc. (the “Company”), hereby certifies that to his knowledge: the Company’s Annual Report on Form 10-K for the year ended December 29, 2012 fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. APPLETON PAPERS INC. Dated: March 13, 2013 /s/ Thomas J. Ferree Name: Thomas J. Ferree Title: Senior Vice President Finance, Chief Financial Officer and Treasurer This certification accompanies this Annual Report on Form 10-K pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed filed by the Company for purposes of the Securities Exchange Act of 1934, as amended.
